Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2019

                                      No. 04-19-00078-CV

                    NABORS DRILLING TECHNOLOGIES USA, INC.,
                                   Appellant

                                                 v.

                         Leslie Wayne RATLIFF and Shannon Ratliff,
                                        Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On February 28, 2019, this court ordered the court reporter to file the reporter’s record
within thirty (30) days of the date appellant filed proof of payment of the reporter’s fee. We
advised the court reporter that further requests for extension of time to file the reporter’s record
would be disfavored. Appellant filed proof of payment on March 11, 2019, making the reporter’s
record due by April 10, 2019. On April 15, 2019, the court reporter filed a notice of late record
requesting until April 22, 2019 to file the reporter’s record. The request is GRANTED. It is
therefore ORDERED that the reporter’s record is due by no later than April 22, 2019. No
further requests for extension of time to file the reporter’s record will be granted.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court